Appeal from a judgment of the *906County Court of Broome County (Mathews, J.), rendered December 10, 1991, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant contends that his sentence of 7 to 21 years’ imprisonment was harsh and excessive. Defendant’s plea of guilty to the crime of manslaughter in the first degree was in full satisfaction of a two-count indictment that had included the more serious charge of murder in the second degree. Defendant’s sentence was consistent with the plea bargain and was less than the harshest possible sentence. We therefore find no basis upon which to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.